Citation Nr: 1231501	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  11-00 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to June 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD and assigned a 50 percent rating, effective May 3, 2006, the date of claim.

In November 2011, the Veteran filed a claim for service connection for ischemic heart disease and soft tissue sarcoma (bladder tumor).  The RO sent a letter to the Veteran informing him of the information and evidence necessary to substantiate these claims in January 2012.  However, based on the claims file, it does not appear that any further action has been taken.  Thus, as the Board does not have jurisdiction over these issues, they are referred to the RO for appropriate action.  

In a July 2012 statement, the Veteran revoked his appointment of his prior representative and to date, has not appointed a new representative. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From the date of claim, May 3, 3006, to November 27, 2007, the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas due to such symptoms as sleep disturbance, nightmares, flashbacks, intermittent suicidal ideation, depression, hallucinations and panic attacks; his PTSD also resulted in an inability to establish and maintain effective relationships.

2.  From November 27, 2007, the Veteran's service-connected PTSD caused occupational and social impairment with reduced reliability and productivity due to such symptoms as a depressed mood, sleep impairment, flashbacks, intrusive thoughts and disturbances of motivation and mood, but without deficiencies in most areas.


CONCLUSIONS OF LAW

1.  From May 3, 2006 to November 27, 2007, the criteria for entitlement to an initial disability evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).

2.  From November 27, 2007, the criteria for entitlement to a disability evaluation in excess of 50 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including  §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's private treatment records and VA examination reports.  A review of Virtual VA does not reveal any additional documents pertinent to the present appeal.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, the Veteran was afforded VA fee-based examinations in May 2007 and October 2009 to evaluate the severity of his PTSD.  The Board finds that the VA examinations are adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the Veteran's PTSD in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent October 2009 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran is seeking an initial higher rating for his PTSD.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Pursuant to that General Rating Formula, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

The next-higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) Scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score between 31to 40 is indicated when there is, some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood; a GAF score between 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); and a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 
.  
The Veteran filed his claim for service connection on May 3, 2006.  In support of his claim, he submitted an August 2006 private examination.  The examination showed that the Veteran retired from the United States Postal Service in 2001 and had not worked since that time.  The Veteran reported the following symptoms: nightmares, flashbacks, panic attacks, sleep disturbance, intrusive thoughts, exaggerated startle response, and hypervigilance.  He could not tolerate anyone positioned behind him.  He socialized with family and friends, but only rarely.  His recent memory was severely impaired and his working memory was 100 percent impaired.  His anger, sadness, and fear come upon him without knowledge of why 50 percent of the time, indicating that his prefrontal cortex was dysfunctional.  He also reported hallucinations and illusions approximately once per week, such as hearing his name called, hearing vehicles drive up, and hearing noises in his home. 

The Veteran felt depressed 50 percent of the time with no energy or little interest.  He had crying spells occasionally and he angered and agitated easily.  He felt helpless at times and occasionally suicidal.  The examiner opined that the Veteran was moderately compromised in his ability to sustain social relationships, but unable to sustain work relationships.  At that time, the examiner considered him permanently and totally disabled and unemployable.  The diagnoses were chronic PTSD and major depression.  A GAF score of 35 was provided.  

A follow up September 2006 treatment record essentially documented the same symptoms and again a GAF of 35 was assigned.  However, in October 2006, it appears that the Veteran's symptoms had improved.  His memory was better and he no longer had panic attacks or intrusive thoughts.  A GAF of 50 was assigned at that time.  It was observed that he frequently socialized and he denied suicidal ideation.   Nevertheless, in January 2007, the Veteran again indicated that he rarely socialized and still had suicidal ideation approximately 25 percent of the time.  In April, 2007, the Veteran indicated that he rarely experienced suicidal ideation, but panic attacks were again observed approximately three times a month and increased to two times a week as documented in August 2007.  

From November 27, 2007, the Veteran indicated that he never experienced suicidal ideation and he was occasionally socializing with family.  In March 2008, he began to socialize more frequently again.  At a follow up in November 2008, the Veteran again denied any current panic attacks.  He also denied suicidal ideation and he frequently socialized.  His GAF score remained at 50.  Subsequent treatment records beginning in March 2009 showed essentially the same symptoms, but his GAF score was increased to 55.  A January 2010 record indicated that the Veteran's PTSD was the same and stable.   

The Veteran was afforded a VA fee-based examination in May 2007.  He essentially reported the same symptoms as noted above.  On examination, his orientation was within normal limits.  Appearance and hygiene were appropriate.  Behavior was also appropriate.  Communication and speech were within normal limits.  The Veteran's affect and mood were normal.  His concentration was poor in that he could not remember what he read or finish tasks.  He had panic attacks that occurred more than once per week.  There were also signs of suspiciousness.  There was no delusional history and no delusions were observed.  Hallucination history was present intermittently, but at this examination, no hallucinations were observed.  While obsessional rituals were present, they were not severe enough to interfere with routine activities.  Thought processes were appropriate.  Judgment was not impaired.  Abstract thinking was abnormal and memory was impaired to a mild degree.  Suicidal and homicidal ideation was absent.  

The examiner determined that the Veteran did not have difficulty performing activities of daily living.  His psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the Veteran was functioning satisfactorily with routine behavior, self-care and normal conversation.  The above statement was supported by the following symptoms: anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment and mild memory loss such as forgetting names, directions or recent events.  He had no difficulty understanding commands.  He appeared to pose no threat of persistent danger or injury to self or others.  A GAF score of 65 was assigned.    

The Veteran was afforded another VA fee-based examination in October 2009.  Again, symptoms essentially consistent with those noted above were reported.  He also reported depression.  He described symptoms of sad mood, withdrawal, isolation, lack of interest, history of suicidal ideation without plan.  His symptoms were constant and affected his total daily functioning, which resulted in avoidance, withdrawal and restricted range of activities.  While working as postal carrier, his relationship with his supervisor and co-workers was good, but he retired due to stress.  The Veteran also described his relationship with his living siblings, current spouse, his children and step-children as good.  Although the relationship with his father was poor because the father was mean, the relationship with his mother was good.  

Mental status examination findings were the same as indicated at the prior examination, except the occurrence of panic attacks had decreased to less than once a week and obsessional rituals were absent.  A GAF score of 55 was assigned.  The examiner observed that the Veteran reported social isolation and inability to mingle and have meaningful relationships with friends and family.  He had difficulty managing work stressors and was suspicious of co-workers and supervisors.  The Veteran had no identifiable cognitive impairment.  He also did not have any difficulty performing the activities of daily living.  His symptoms were controlled by continuous medication.  The Veteran did not appear to pose any threat of danger or injury to himself or others.  He reported significant improvement in functioning and symptoms management with continuous use of medications and therapy for past three years.  There would be a significant change in functioning if the Veteran were not taking medication with increased intensity and frequency due to chronic nature of PTSD.  

Based on the evidence of record, the Veteran's PTSD more nearly approximates the criteria for a 70 percent evaluation from the date of claim until November 27, 2007, which as discussed in more detail below is the date of private treatment where the Veteran's PTSD symptoms showed significant improvement.  Prior to November 27, 2007, the August 2006 private examination clearly documented that the Veteran was occasionally suicidal, and reported hallucinations.  At that time and the following month, a GAF score of 35 was assigned, which was indicative of major impairment.  Moreover, the private examiner determined that the Veteran was unable to sustain work relationships and was permanently and totally disabled as well as unemployable.  Subsequently, during this period, the Veteran was predominantly assigned a GAF score of 50, which is indicative of serious symptoms such as suicidal ideation or obsessional rituals.  

Further, the evidence prior to November 27, 2007, documented panic attacks, as well as poor memory and concentration.  The Veteran also experienced depression as documented in private treatment records.  Moreover, he was essentially isolated in that he rarely socialized.  In sum, the evidence showed that the Veteran had an inability to establish and maintain effective relationships during this period.  Specifically, his psychiatric symptoms, and his inability to establish and maintain effective relationships caused occupational and social impairment with deficiencies in work, mood, and family relations.  See 38 C.F.R.  § 4.130, Diagnostic Code 9411.  Thus, resolving all benefit of the doubt in favor of the Veteran, a 70 percent rating is warranted from May 3, 2006, to November 27, 2007.  See Hart.   

While a 70 percent rating is warranted prior to November 27, 2007, an evaluation in excess of that amount is not supported by the record.  Indeed, the Veteran had been consistently alert and fully oriented; his thought processes and communications were not grossly impaired; and his speech was consistently within normal limits.  While vague hallucinations have been documented, the medical evidence of record clearly showed that the Veteran did not have persistent delusions or hallucinations, or grossly inappropriate behavior.  Further, even though there is evidence of thoughts of suicide, there is no medical evidence that he was a persistent danger to himself or others.  In this regard, the May 2007 VA examiner expressly indicated that the Veteran posed no threat or persistent danger or injury to self of others.  Significantly, the Veteran described his suicidal ideation on numerous occasions as rarely.  The medical evidence of record routinely showed that the Veteran was able to maintain minimal personal hygiene.  Although there were some reports of memory problems, there has been no medical finding that the Veteran's memory loss was to such an extent that he consistently did not remember names of close relatives, his own occupation or his own name.  

Although the private examiner opined that the Veteran was totally disabled and unemployable, there was no finding of total occupational impairment.  In contrast, the medical evidence showed that the Veteran was able to perform his activities of daily living.  The May 2007 VA examiner observed that he was able to function satisfactorily.  Moreover, the GAF score of 50, which was primarily assigned during this period, is indicative of serious symptoms such as suicidal ideation or obsessional rituals, which are criteria under the current 70 percent rating.  In other words, the GAF scores predominantly assigned by medical professionals when treating the Veteran reflected the 70 percent rating criteria.  In sum, the degree of PTSD impairment is adequately contemplated by the current 70 percent rating.  There is simply no showing of total occupational and social impairment such as to warrant the next-higher 100 percent evaluation during this period.  In sum, the record does not support a finding that the Veteran's PTSD has caused total occupational and social impairment.  

Further, from November 27, 2007, the Board concludes that the preponderance of the evidence is against a finding of occupational and social impairment with deficiencies in most areas so to warrant the next higher rating of 70 percent.  During this period, the Veteran did not exhibit symptoms such as suicidal ideation, obsessional rituals or impaired impulse control.  Further, his anxiety or depression did not affect his ability to function independently, and there has been no objective evidence of neglect of his personal hygiene.  In fact, as noted in the most recent October 2009 VA examination, the Veteran's appearance and hygiene were appropriate.  He was able to maintain a good relationship with his current spouse, living siblings, children and step-children.  Moreover, the Veteran's speech was not illogical, obscure or irrelevant.  Rather his speech was normal rate, rhythm and amount.  He was alert and oriented to place and person.  There was no impairment of thought processes or communication.  

The Veteran did not have any difficulty performing his activities of daily living.  Although the GAF score assigned at the beginning of this period was 50, as the Veteran continued to show improvement in his symptoms, the predominant GAF score assigned was 55, which reflects moderate symptoms.  Although difficulty in handing work stressors was observed at the October 2009 VA examination, there was no finding of occupational impairment with deficiencies in most areas.  In fact, the Veteran reported that while working, he had a good relationship with his supervisor and co-workers.  In sum, the Veteran's symptoms from November 27, 2007, do not meet the criteria for a 70 percent disability rating.  The criteria for a 50 percent rating appear to more accurately describe the Veteran's level of social impairment, including disturbances in motivation and mood and difficulty in establishing social relationships.  The Board finds that his PTSD impairment was adequately contemplated by the 50 percent rating from November 27, 2007.  In sum, a disability rating in excess of 50 percent from November 27, 2007, is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

The Board has carefully reviewed and considered the Veteran's and his wife's statements regarding the severity of his PTSD.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Moreover, the Board has contemplated the Veteran's statements concerning the severity of his symptoms when assigning the 70 percent disability rating from May 3, 2006 to November 27, 2007.  

In conclusion, an initial 70 percent rating, but no higher, is warranted from May 3, 2006 to November 27, 2007.  However, a rating in excess of 50 percent is not warranted from November 27, 2007.

Extraschedular consideration 

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran, such as suicidal ideation, anxiety, depression, flashbacks, nightmare, etc., fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

An initial 70 percent rating, but no higher, from May 3, 2006, to November 27, 2007 is granted, subject to the law and regulations governing the payment of monetary benefits.    

A rating in excess of 50 percent from November 27, 2007, is denied.


REMAND

The Veteran is also seeking entitlement to TDIU.  He is service-connected for PTSD, evaluated as 70 percent disabling from May 3, 2006, to November 27, 2007, and 50 percent disabling from November 27, 2007; residuals of fusion of the great right toe with traumatic arthritis, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and hearing loss, evaluated as noncompensable.  Although the Veteran met the schedular criteria for TDIU based on his PTSD until November 27, 2007, the Veteran's current combined disability rating is 60 percent.  See 38 C.F.R. § 4.25, Table I.   

As discussed above, there is some evidence to suggest that the Veteran's service-connected disabilities, specifically his PTSD, render him unemployable.  For instance, the August 2006 private examination indicated that the Veteran was unemployable at that time.  Moreover, the October 2009 VA examination observed that the Veteran had difficulty managing work stressors due to his PTSD.  

Further, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, as in the instant case from November 27, 2007 forward, for those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), but are unemployable due to service connected disabilities, rating boards should submit such cases to the Director, Compensation and Pension Service, for extra- schedular consideration.  38 C.F.R. § 4.16(b).  Accordingly, the Board finds that the criteria for submission of the Veteran's claim to the Director, Compensation and Pension Service for extraschedular consideration have been met.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA medical examination to ascertain the severity of his service-connected disabilities and their impact on his ability to obtain and retain substantially gainful employment.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the record and examining the Veteran, the examiner should offer an opinion as to whether the service-connected disabilities, in the aggregate, preclude the Veteran from securing and following substantially gainful employment, without regard to any nonservice-connected disorders.

2.  Thereafter, the RO should submit the Veteran's claim for a total disability rating based on individual unemployability to the Director, Compensation and Pension Service for extraschedular consideration.

3.  After any further development deemed necessary by the RO, the RO should review the expanded record and determine if the benefit sought on appeal can be granted.  The Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


